DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 Reasons for Allowance
Claims 1, 2, 5-7, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art discloses a balance charging method as described in the office action with mail date 2/22/2022 but fails to disclose “comparing the voltage parameter with a plurality of first threshold values to obtain a first comparison result, wherein the first comparison result indicates that the voltage parameter is within one of a plurality of first voltage ranges defined by the first threshold values; selecting, according to the first comparison result, one of a plurality of candidate control parameter sets corresponding to the one of the plurality of first voltage ranges, wherein the selected candidate control parameter set comprises a plurality of second threshold values; comparing the voltage parameter with the second threshold values to obtain a second comparison result, wherein the second comparison result indicates that the voltage parameter is within one of a plurality of second voltage ranges defined by the second threshold values; selecting, according to the second comparison result, one of a plurality of candidate charging rules corresponding to the one of the plurality of second voltage ranges; and performing the balance charging on the plurality of battery cells according to the selected candidate charging rule”. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2 and 5, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 6, the prior art discloses a charging device as described in the office action with mail date 2/22/2022 but fails to disclose “the charging management circuit is further configured to compare the voltage parameter with a plurality of first threshold values to obtain a first comparison result, wherein the first comparison result indicates that the voltage parameter is within one of a plurality of first voltage ranges defined by the first threshold values, the charging management circuit is further configured to select, according to the first comparison result, one of a plurality of candidate control parameter sets corresponding to the one of the plurality of first voltage ranges, wherein the selected candidate control parameter set comprises a plurality of second threshold values, the charging management circuit is further configured to compare the voltage parameter with the second threshold values to obtain a second comparison result, wherein the second comparison result indicates that the voltage parameter is within one of a plurality of second voltage ranges defined by the second threshold values, the charging management circuit is further configured to select, according to the second comparison result, one of a plurality of candidate charging rules corresponding to the one of the plurality of second voltage ranges, and the charging management circuit is further configured to control the charging circuit to perform the balance charging on the plurality of battery cells according to the selected candidate charging rule”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 7 and 10, these claims are dependent from claim 6 and are therefore allowable for the same reasons as independent claim 6.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859